EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Conor Hunt on 3/11/21.
The application has been amended as follows: 
Claims 7-12 have been cancelled.
Amended claim 1
A modular fluid path assembly for a drug delivery device, the modular fluid path assembly comprising: a container having an interior for storing a medicament and an outlet; a conduit portion of a fluid path fluidly coupled to the outlet of the container; a coupling portion of the fluid path configured to snap-fit to a needle insertion mechanism to thereby couple the fluid path to the needle insertion mechanism, the coupling portion fluidly coupled to the conduit portion; a needle of the fluid path fluidly coupled to the coupling portion, wherein the needle is configured to be inserted into a user by the needle insertion mechanism 
Amended claim13
A method preparing a modular fluid path assembly for a drug delivery device, the method comprising: providing a container having an interior for storing a medicament and an outlet; coupling a conduit portion of a fluid path to an outlet of the container, the and configured to be inserted into a user by the needle insertion mechanism ; embedding a tip of the needle in a needle shield; sterilizing the container, conduit, coupling portion, needle, and needle shield; dispensing a medicament into the container; and inserting a stopper into the interior of the container.
Amended claim 21
A method preparing a drug delivery device with a modular fluid path assembly, the method comprising: providing a container having an interior for storing a medicament and an outlet; coupling a conduit portion of a fluid path to an outlet of the container, the fluid path further including a coupling portion comprising a hub., and a needle fluidly coupled to the coupling portion; embedding a tip of the needle in a needle shield; dispensing a medicament into the container; inserting a stopper into the interior of the container; .and installing the modular fluid path assembly in the drug delivery device, wherein installing the modular fluid path assembly in the drug delivery device comprises: operably coupling the coupling portion of the fluid path to a needle insertion mechanism of the drug delivery device by inserting mounting structure of the hub into a slot opening of the needle insertion mechanism, such that the needle is configured to be inserted into a user by the needle insertion mechanism 
Election/Restrictions
Claims 1-6, 13-16 and 21-22 are allowable. The restriction requirement between species A-C, as set forth in the Office action mailed on 2/26/20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 2/26/20 is withdrawn because claim 21 is allowable and generic to all embodiments.  Claims 7-12 are cancelled above because claim 1 is not generic to all embodiments (Species A does not include the recited snap-fit feature).
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 
This application is in condition for allowance except for the presence of claims 7-12 directed to species A non-elected without traverse.  Accordingly, claims 7-12 been cancelled.

Reasons for Allowance
The subject matter of independent claim(s) in the amendment submitted on 2/5/21, and in view of the Examiner’s Amendment included in the present Action, could either not be found or was not suggested in the prior art of record. With respect to claim(s) 1-16 and 21-22, the prior art of record does not disclose or render obvious at the effective filing date of the invention: 
Regarding claim 1, the prior art of record fails to disclose a coupling portion of the fluid path configured to snap-fit to a needle insertion mechanism to thereby couple the fluid path to the needle insertion mechanism and wherein the needle is configured to be inserted into a user by the needle insertion mechanism in combination with the other elements recited in independent claim 1. The closest relevant art: Hanson (U.S. Pub No. 20100152658).
Regarding claim 13, the prior art of record fails to disclose a coupling portion configured to snap-fit to a needle insertion mechanism to thereby couple the fluid path to the needle insertion mechanism, and a needle fluidly coupled to the coupling portion and configured to be inserted into a user by the needle insertion mechanism in combination with the other elements recited in the independent claim 13. The closest relevant art: Hanson (U.S. Pub No. 20100152658) in view of Hanson (U.S. Pub No. 20130237916).
Regarding claim 21, the prior art of record fails to disclose operably coupling the coupling portion of the fluid path to a needle insertion mechanism of the drug delivery device by inserting mounting structure of the hub into a slot opening of the needle insertion mechanism, such that the needle is configured to be inserted  in combination with the other elements recited in the independent claim 21. The closest relevant art: Hanson (U.S. Pub No. 20100152658).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MOORE whose telephone number is (571)270-5595.  The examiner can normally be reached on Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/D.M./Examiner, Art Unit 3783                                                                                                                                                                                                        
/THEODORE J STIGELL/Primary Examiner, Art Unit 3783